Exhibit 10.6

[Letterhead of EDS]

Personal & Confidential

June 27, 2005

Mr. Ronald A. Rittenmeyer

[address]

Dear Ron:

I am extremely pleased to extend to you this offer to join EDS as the Executive
Vice President in charge of the Service Delivery organization reporting to The
Office of the CEO (“Offer Letter”). We anticipate that your start date will be
July 1, 2005. As soon as administratively feasible thereafter, your name will be
presented to the Board of Directors for election as an executive officer of the
company.

I believe this position is a unique opportunity for you to contribute
significantly to EDS’ future. I am confident you will be a valuable member of
our executive team. Following is a summary of the compensation package we have
developed for you.

Total Cash Compensation

Your initial annual base salary will be $650,000 and is payable in twenty-four
semimonthly payments. We review executive base salary levels annually and you
will be eligible for an increase in 2006.

In addition to your annual base salary, you will be eligible to participate in
EDS’ Corporate Bonus Plan (CBP). Your annual bonus target will be 85 percent of
your base salary. CBP payouts are based on corporate performance as measured by
EPS, Free Cash Flow, Revenue and Total Contract Value relative to pre-set
targets established under the terms of the plan. For 2005, however, we will
guarantee you a minimum CBP payout of $552,500, less applicable withholding.
This cash payout will be paid at the time annual CBP payouts are made (or
scheduled to be made) to other participants. You must be employed by EDS at the
time such payments are made (or scheduled to be made) to other CBP participant
to remain eligible to receive any bonus payout (including the guaranteed minimum
payout). A summary of the CBP plan is enclosed (Tab 1) for your review.



--------------------------------------------------------------------------------

Ronald A. Rittenmeyer

June 27, 2005

Page 2 of 5

 

Your base salary and target bonus (as a percentage of base salary) will not be
decreased, except in the event of a reduction in such executive compensation
generally applicable to all similarly situated senior executives, in which case
you will be treated no less favorably than similarly situated senior executives.

Sign-On Awards

EDS will provide you with a cash sign-on bonus in the amount of $75,000, less
applicable withholding, payable within thirty (30) days of your start date. In
the event you resign your employment with EDS prior to receiving the sign-on
bonus, you will not be eligible to receive the sign-on bonus.

We will grant to you 200,000 non-qualified stock options to purchase shares of
EDS common stock. This sign-on stock option award will be granted at the fair
market value (the average of the high and low trade prices of EDS stock) on the
grant date. This award will cliff vest 100% on July 6, 2009 and will have a
seven (7) year term.

Annual Long-Term Incentive Compensation Award

EDS delivers long-term incentive (LTI) compensation to Executive Vice Presidents
through annual grants of both performance-vesting restricted stock units
(Performance RSUs) and non-qualified stock options. Annual LTI grants are
typically made in the first quarter of a calendar year and are based on a
combination of individual performance and the market level of long-term
incentive compensation for each executive position.

For 2005, we will grant to you a “target” award of 33,000 Performance RSUs.
Under this grant, the actual number of Performance RSUs that vest may be more or
less than your target award, based on the achievement of specific corporate
performance goals as measured by Operating Margin, Net Asset Utilization and
Organic Revenue Growth over a three-year period (2005-2007). Vesting will occur
on February 29, 2008.

In addition to the Performance RSUs, we will grant to you 75,000 non-qualified
stock options to purchase shares of EDS common stock. This stock option award
will be granted at the fair market value on the grant date. This award will
cliff vest 100% on February 29, 2008 and will expire on March 31, 2012. Any
stock options exercised during the twelve-month period following the vesting
date cannot be sold during the one year period following the exercise date.

Your EDS equity awards will be granted to you on July 7, 2005, or as soon as
administratively feasible, and will be issued pursuant to the terms and
condition of the applicable EDS stock plan, the stock option award agreements,
the Performance RSU award agreement, and the equity related agreement. Sample
copies of these agreements are enclosed (Tab 2) for your review. In order to
remain eligible to receive any equity awards, you must be employed by EDS at the
time awards are granted.



--------------------------------------------------------------------------------

Ronald A. Rittenmeyer

June 27, 2005

Page 3 of 5

 

Furthermore, EDS expects senior executives to maintain an ownership interest in
the Company commensurate with their position. As such, EDS has established stock
ownership guidelines that are stated as a multiple of your annual base salary.
Enclosed for your review (Tab 3) is a copy of EDS’ Executive Stock Ownership
Guidelines.

Employee/Executive Benefits

In addition to the standard health, welfare, retirement and 401(k) benefits
available to all EDS employees, you will be eligible to participate in the EDS
Executive Deferral Plan (EDP). The EDP allows you to defer up to 50% of your
base salary and 100% of your cash bonus. Cash deferrals can be “invested”
notionally into either an interest only account or an EDS common stock
equivalent account.

EDS provides a 401(k) make-up matching contribution to compensate for
IRS-imposed limitations on eligible compensation. The EDS matching contribution
is effective on December 31 each year and is in the form of EDS common stock
units within the EDP. Enclosed is a summary of the EDP for your review (Tab 4).

You will also be eligible to participate in the qualified EDS Retirement Plan,
non-qualified EDS Benefit Restoration Plan (RA), and the non-qualified EDS 1998
Supplemental Executive Retirement Plan (SERP). Enclosed for your review (Tab 5)
is a summary of the RA and SERP.

We will also provide you with an additional one and one-half (1.5) years of
credited service (a total of 2.5 years of credited service) under the SERP for
each full year of service completed during your first four years of employment,
and two (2.0) additional years of credited service (a total of 3.0 years
credited service) for each full year of employment completed during years five
through seven. These additional years of credited service will only be used to
calculate your SERP benefit and will not be used to determine vesting. Your SERP
benefit will become fully vested (100%) on the five (5) year anniversary of your
employment with EDS, or earlier if you are involuntarily terminated without
“Cause” (as defined in your Executive Severance Benefit Agreement) before your
five (5) year anniversary of employment (excluding an involuntary termination
following a change of control). However, in the event you are involuntarily
terminated without “Cause” prior to your five (5) year anniversary of
employment, the net present value of your SERP benefit that vests as a result of
such termination shall be limited to 99% of your then current base salary plus
annual target bonus.

You are also eligible for reimbursement under the EDS Executive Financial
Counseling Program. This benefit provides reimbursement of up to $13,000 in year
one and $7,500 annually thereafter for financial, tax and estate planning fees.
It also provides you with reimbursement for your individual income tax return
preparation. You will also be eligible for annual benefits pursuant to the EDS
Executive Physical Program. Enclosed for your review (Tab 6) is a summary of
each of these programs.



--------------------------------------------------------------------------------

Ronald A. Rittenmeyer

June 27, 2005

Page 4 of 5

 

You will also receive a Change of Control Agreement and an Executive Severance
Benefit Agreement, copies of which are enclosed (Tab 7) for your review. In
addition to other benefits, if triggered, the Change of Control Agreement will
provide a cash separation payment (2.99 times base salary and target bonus),
accelerated long-term incentive compensation vesting and excise tax gross-up.

The Executive Severance Benefit Agreement provides a non-change of control
involuntary separation cash benefit equal to two times your base salary and
target bonus in addition to accelerated long-term incentive compensation
vesting, accelerated SERP vesting, continued executive financial counseling for
twelve (12) months and continued health care benefits for eighteen (18) months.
Except for the sign-on stock option award, equity vesting will be pro-rated for
the number of months worked during the applicable LTI performance or service
period.

Both the Change of Control and Executive Severance Benefit Agreements will be
effective through December 31, 2007, at which time they can be extended at the
discretion of the EDS Compensation and Benefits Committee.

As an Executive Vice President and executive officer of the company you will
receive an Indemnification Agreement, a copy of which is enclosed (Tab 8), which
provides additional protection against claims or actions that might arise as a
result of your acting in your capacity for and on behalf of EDS.

In addition, EDS will reimburse you for the reasonable costs incurred in the
shipment of personal goods from your current apartment to the Plano, Texas area,
pursuant to the applicable EDS Executive Relocation Program. You will also be
eligible for four weeks of vacation per calendar year. These employee benefits
and any other EDS benefit programs in which you may be eligible to participate
are subject to review and modification from time to time. However, you shall be
awarded such benefits and agreements that are generally provided to all
similarly situated senior executives, at the same time and under the same
conditions and considerations as other senior executives. Additionally, should
EDS provide similarly situated senior executives with an extension in
employment, severance and/or change-of-control agreements or modifications to
incentive plan (annual and long-term) terms, then EDS will provide you such an
extension or modification, at the same time and under the same conditions and
considerations as such other senior executives. Enclosed is a copy of the EDS
Employee Benefits Handbook (Tab 9).

This offer of employment is contingent on your execution of the required EDS
employment forms, as well as successfully completing a Background Investigation,
Drug Screening and execution of the EDS Code of Business Conduct. All of these
are standard EDS employment practices. These documents are enclosed (Tab 10) for
your review.

The EDS Code of Business Conduct requires all employees to honor any agreements
they may have with prior employers, including obligations regarding competition
and/or the disclosure or use of proprietary information. Accordingly, and as is
our customary practice for senior level executives, EDS’ offer of employment is
contingent upon our reviewing and confirming you are not a party to any
agreement(s) that would preclude and/or inappropriately interfere with your
discharging your proposed duties or responsibilities for EDS.



--------------------------------------------------------------------------------

Ronald A. Rittenmeyer

June 27, 2005

Page 5 of 5

 

Pursuant to the above obligation you advised EDS that you currently serve as the
Plan Administrator with regard to AmeriServe, Inc.’s Plan of Reorganization and
that you anticipate continuing to serve in such capacity through the end of
2005. Based on your representation that you spend only a couple of hours per
week performing your duties as Plan Administrator, and that continuing to do so
will not interfere with you performing your duties for EDS, EDS has no objection
to your continuing to serve in such Plan Administrator role for the remainder of
2005. Additionally, and with regard to you continuing to serve in such Plan
Administrator role, it is agreed you are not acting on EDS’ behalf and that you
will not in any way suggest or imply that you are acting on EDS’ behalf. It is
further agreed you will fully indemnify EDS for any cost and/or liability it
incurs as a result of your continuing to serve in such capacity.

If the terms in this letter are agreeable to you, please sign below and return
it to Mike Paolucci in the enclosed envelope. Please contact Mike Paolucci or
myself if you have any questions or need additional information about this
offer.

We are very pleased about the prospect of you joining EDS. We have an exciting
future ahead of us and look forward to you becoming part of our winning team.

 

Sincerely, /S/ MICHAEL H. JORDAN Michael H. Jordan Chief Executive Officer

Enclosures.

cc: Michael E. Paolucci

I ACCEPT THE TERMS OF EMPLOYMENT OUTLINED IN THIS LETTER.

 

    /S/ RONALD A. RITTENMEYER     July 1, 2005 Ronald A. Rittenmeyer     Date